internal_revenue_service department of the treasury index numbers washington dc person to contact number release date telephone number refer reply to cc intl plr-118948-98 date dec legend parent sub sub country x country y country z foreign_entity company a company b tax law ordinance c business a plr-118948-98 cc intl cc intl bank date effective date area area area amount a amount b amount c amount d amount e amount f amount g dear this letter is in reply to your letter dated date requesting a ruling substantially identical to the private_letter_ruling plr issued to parent on date the subject of that ruling was the creditability under sec_901 and sec_903 of the internal_revenue_code of amounts payable to country x by sub under of a production_sharing_contract letters dated date and date were submitted with respect to this supplemental request specifically sub has requested that the prior ruling letter be issued to sub in addition to parent and that the word parent in the accordingly paragraph on the bottom of page of the prior ruling letter be changed to sub additional conforming changes have been made the rulings contained in this letter are predicated upon facts and representations submitted by parent and sub and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process the information submitted for consideration is summarized below parent a domestic_corporation is the common parent of an affiliated_group of plr-118948-98 cc intl cc intl corporations that join in the filing of u s consolidated income_tax returns on a calendar_year basis using the accrual_method of accounting sub is a wholly-owned domestic subsidiary of parent and a member of parent’s consolidated_group sub is a wholly owned domestic subsidiary of sub and a member of parent’s consolidated_group sub is engaged in business a in country x country x is the sovereign owner of land within country x’s territorial boundaries and all of that land’s mineral and petroleum resources foreign_entity is a corporation established under ordinance c and authorized under the laws of country x to exercise country x’s rights to explore develop exploit produce process refine and market petroleum resources on country x’s land company a and company b are corporations organized under the laws of country y and country z respectively and engaged in business a in country x sub makes the following representations the production_sharing_contract agreement on date parent entered into an agreement agreement with an effective date through sub to participate in an existing production_sharing_contract psc between foreign_entity company a company b and country x for the exploitation of country x’s petroleum rights in certain designated contract areas under the agreement parent was admitted as an additional participant in the psc and thus became a working_interest holder in oil_and_gas concession interests acquired under the psc the term petroleum under the psc includes all hydrocarbons oil and natural_gas the nature of the oil_and_gas concession interests subject_to the psc are as a practical matter such that natural_gas or natural_gas liquids ngls are the only commercially exploitable product in the contract areas which areas are located offshore contractors’ obligations and liabilities under the psc are joint_and_several contractors receive no compensation_for services or reimbursement for their expenditures other than their share of petroleum production from area sec_1 and and bear all costs of exploration and development of the contract areas up to the point of commercial production title to all assets acquired and owned by contractors in connection with psc petroleum operations is transferred to the foreign_entity who becomes the owner of the assets when the asset is landed in country x if purchased outside county x or delivered to the contract area if purchased within country x subject_to contractors’ use during the contract term plr-118948-98 cc intl cc intl contractors are obligated to make certain payments to the foreign_entity under the psc a discovery bonus of amount a is payable after each commercial discovery followed by production bonuses of amount a amount b amount c and amount d respectively based upon defined incremental sustained production from the particular contract area contractors are required to make contributions towards research_and_development activities determined by the foreign_entity and an annual service fee of amount e contractors are also required to train country x personnel in all aspects of the petroleum operations under the psc contractors are permitted to use cost-free petroleum oil or natural_gas produced from the contract area for on-site petroleum production operations production in excess of such usage or net petroleum production is split between the parties to the psc agreement contractors are entitled to a dispropor- tionate share of net petroleum production after a cost_recovery allowance as limited by the cost_recovery limitation profit production is split between contractors and foreign_entity according to type ie oil natural_gas or liquid natural_gas and amount of petroleum production_expenditures with respect to area are not recoverable from production in area total recoverable costs are limited depending upon whether oil natural_gas or natural liquid gas is produced the location of such production and the estimated initial recovery amount for example where estimated initial recovery_of natural_gas exceeds amount g the maximum cost_recovery is for on-shore gas and of other gas eg off-shore gas the maximum cost_recovery for natural liquid gas is if the cost_recovery amount in any given year exceeds the cost_recovery limitation this amount is carried over the succeeding year if the cost_recovery amount in any given year is less than cost_recovery available in that year this amount is reclassified as profit production the parties may take their production share in-kind the psc sets certain limitations upon the price of petroleum produced under the agreement depending upon whether the production is oil natural_gas or natural_gas liquids and whether it is sold for consumption within or without country x the value of oil from the contract area is tied to the price in world markets based on prevailing market conditions in area contractors are however required to sell up to of their share of profit_oil at a discount price to meet internal demand of country x natural_gas which is sold for consumption within country x is priced according to a marker price which is the arithmetic average of certain daily published quotes of high sulfur fuel oil hsfo based on thermal energy equivalents fob country x for a rolling six-month period ending the last day second month before the calendar_quarter of the marker price if no hsfo the parties shall reset the price gas produced on-shore is set at of the marker price gas produced elsewhere is set at a price higher than the on-shore gas price or of the marker price the plr-118948-98 cc intl cc intl gas price is subject_to a floor and ceiling price of and per metric tonne hsfo respectively the gas which may be produced in the contract areas is off-shore gas natural_gas in the form of natural_gas liquids ngls may be exported for consumption without country x ngls sold to third parties is to be priced at its fair_market_value at export point and such price must be preapproved by foreign_entity contractors may purchase the foreign entity’s share of ngls at the same fair_market_value price less all processing and transportation costs although contractors are held harmless against certain taxes and duties imposed by country x contractors agree under the psc to be subject_to and comply with country x’s tax law as it relates to filing returns and maintenance of books_and_records furthermore the foreign_entity agrees to assume pay and discharge on behalf of contractors each contractor’s country x’s tax law taxes out of the sums received by the foreign_entity from the sale_or_other_disposition of the foreign entity’s share of petroleum under the psc for this purpose the total taxable_income of a contractor for any calendar_year shall be an amount calculated in accordance with country x’s accounting principles and country x’s tax law the foreign entity’s share of petroleum production from the contract areas includes an amount equal in value to the above assumed obligation it is represented that the foreign_entity will take amounts as a deduction and not as a credit for purposes of computing its tax_liability contractors are however responsible for paying their own taxes on any income derived in country x other than income from petroleum operations in the contract areas including for example income from processing or refining petroleum extracted from the contract areas sub has a letter from country x and countersigned by all other parties to the psc which effectively amends the psc to provide contractors with protection against changes in country x law the letter incorporates as a matter of contract the u s and country y bilateral investment treaties with country x and also is a part of a natural_gas purchase contract between country x and contractors country x tax law the tax law of country x is incorporated within its tax law residents of country x pay tax under the tax law based upon worldwide income while nonresidents pay tax on income accruing or arising from or received in country x taxable_income under the tax law is computed according to various heads of income including salaries interest on securities income from house property agricultural income income from business or profession capitals gains and income from other sources such as dividends royalties and certain rents income from business or profession plr-118948-98 cc intl cc intl profits and gains from any business or profession are expressly included in taxable_income included in income under this category are recovery_of previously written-off bad_debts and similar items gains on sale of machinery and equipment in excess of adjusted cost_basis ie original cost less depreciation and recovery_of certain previously expensed scientific research expenditures separate provisions apply to the taxation of insurance_companies and to taxpayers involved in the explora- tion and production of petroleum and other mineral deposits in the case of a corporation the calculation of taxable_income under the tax law is on an entity-by- entity basis the following deductions are allowed from income from a business or profession under the tax law rents repairs interest insurance premiums depreciation including investment allowances local_taxes employee bonuses and commissions bad_debts certain scientific research expenditures and any other expenditure not in the nature of a capital_expenditure incurred for the purpose of the business or profession of the assessee an assessee is the person by whom any_tax is payable under the tax law salaries are deductible except the assessee is required to withhold tax at the time of payment against salary and if such withheld tax has not been paid to country x the deduction on account of salary allowance is not allowable profits and gains calculated in the year a transfer of a capital_asset takes place are taxable and computed by subtracting the amount_realized from the adjusted cost_basis provisions are available whereby a capital_gain may be deferred and reflected in a reduced cost_basis of defined replacement_property the gain from a sale of country x securities or shares of stock of public companies listed with a stock exchange in country x are exempt from tax in general losses in one category may offset income under another category except that losses from any speculation business or capital losses may only offset gains from any speculation business or capital_gain respectively net losses from a business or profession not used to offset capital_gain may in general be carried forward for six years to offset future income from that trade_or_business losses from any speculation business or capital losses may also be carried forward for six years subject_to certain limitations in the case of capital losses there are certain conditions and limitations on the carryforward of losses including rules which integrate the depreciation provisions with the loss carryover provisions income from the exploration and production of petroleum and other mineral deposits profits and gain from oil_and_gas exploration and production are taxable under the general rules of the tax law as adjusted under a separate schedule schedule dealing with oil_and_gas taxation the schedule provides that where any person including a corporation carries on or is deemed under an agreement with country x to plr-118948-98 cc intl cc intl carry on any business which consists of or includes exploration and production of petroleum the profits or gains of such shall be computed separately from the income profits or gains from any other business furthermore the sum of payments to country x and taxes on income subject_to the provisions of the schedule shall be as provided for in the agreement with the assessee in calculating gross_income under the schedule the sale price of oil is deemed to be the oil’s well head value which term has the same meaning as that assigned in the agreement between the assessee and country x it is unclear whether payments of a contractor’s psc tax law liabilities by foreign_entity is included within the gross_income base of the contractor the deductions which are allowed other businesses and professions are also permitted subject_to certain adjustments under the schedule the schedule allows the following additional deductions a unsuccessful exploration efforts - subject_to the agreement between the assessee and country x expenditures allocable to a surrendered area and to the drilling of a dry hole may be recovered in either of two ways the loss may offset any category of income other than dividends of that year and to the extent not utilized may be carried forward for six years or the loss may be carried forward to offset oil_and_gas income in the year commercial production commences and to the extent not utilized may be carried forward for ten years unsuccessful exploration expenses include dry hole and abandonment losses except that under the accounting procedures for the psc any interest_expense relating to unsuccessful exploration or appraisal operations is not deductible b pre-commercial production_expenditures other than under a above - after commencement of commercial production all expenditures not represented by physical assets and not previously recovered under a shall be allowed as a deduction but not in an amount greater than ten percent of the unamortized amount per year other pre-commercial production expenses include inter alia geological and geophysical costs as well as intangible drilling and developments costs on successful wells incurred prior to commencement of commercial production c expenditures after commencement of commercial production - expenses plr-118948-98 cc intl cc intl in connection with exploration and production shall be allowed as a deduction if an expenditure is capital in nature and subject_to the allowance for depreciation depreciation shall be calculated in accordance with the provisions of the third schedule expenses in this category may include intangible_drilling_and_development_costs on infill natural_gas wells incurred after the commencement of commercial production lease operating_expenses and post-commercial production interest_expenses fall into this category as well as discovery and production bonuses paid_by contractors under the psc the tax law provides that only the assessee who owns a fixed asset is entitled to depreciation on that asset since title to fixed assets used in petroleum operations under the psc belongs to the foreign_entity contractors are not allowed to depreciate such assets the taxing authorities for country x have issued to sub an opinion that there is no bar to claiming the costs of these assets as revenue expenditures but in such a case foreign_entity may not claim depreciation for not using the assets and for having zero cost in their hands although they become the owners of the asset sub 2’s tax accountants however doubt whether for tax purposes sub can claim the cost of assets as revenue expenditure despite clearance from country x’s taxing authorities because under the psc the costs of assets transferred to the foreign_entity are recoverable in sub 2’s production share and therefore not a real cost to sub d deductions in b and c in excess of income - if the deductions under sec_29 of the tax law and under b and c above exceed gross_receipts from the sale of petroleum such excess shall be offset against other income other than a dividend and carried forward in the manner and subject_to the limitations concerning set-off of losses carry forward of business_losses and conditions and limitations of carry forward of losses generally losses may be carried forward for six years under these provisions the third schedule also provides for a depletion_allowance of percent of the gross_receipts representing the well head value of the production from the business limited to percent of the profits or gains computed without regard to the depletion deduction law and analysis overview sec_901 of the internal_revenue_code allows a foreign_tax_credit for the amount of any income_war_profits_and_excess_profits_taxes ’income taxes’ paid_or_accrued during the taxable_year to any foreign_country a foreign levy is an income_tax if and only if it is a tax and the predominant character of that tax is that of an income_tax in the u s sense sec_1_901-2 furthermore sec_903 plr-118948-98 cc intl cc intl of the code provides that the term income_war_profits_and_excess_profits_taxes includes a tax paid in lieu of a tax on income war profits or excess profits otherwise generally imposed by a foreign_country a foreign levy is a tax in lieu of an income_tax if and only if it is a tax within the meaning of sec_1_901-2 of the regulations and it meets the substitution requirement set forth in sec_1_903-1 of the regulations sec_1_903-1 sec_1_901-2 of the regulations provides that only the person by whom the tax is considered paid for purposes of sec_901 and sec_903 of the code is the person on whom foreign law imposes legal liability for such tax even if another person remits such tax for purposes of sec_1_901-2 sec_1_901-2a and sec_1 of the regulations the person on whom foreign law imposes such liability is referred to as the taxpayer sec_1_901-2 moreover sec_1_901-2 of the regula- tions provides that a tax is considered paid_by the taxpayer even if another party to a direct or indirect transaction with the taxpayer agrees as part of the transaction to assume the taxpayer's foreign tax_liability for the purposes of sec_901 and sec_903 of the code whether a single levy or separate levies is imposed by a foreign_country depends upon u s principles and not on whether foreign law imposed the levy or levies in a single or separate statute sec_1_901-2 if a foreign law imposing a levy is modified for one or more persons subject_to the levy by a contract entered into by such person or persons and the foreign_country then foreign law is considered for purposes of sec_901 and sec_903 of the code to impose a separate_levy for all persons to whom such contractual modifications of the levy applies as contrasted to the levy as applied to all persons to whom such contractual modification does not apply sec_1_901-2 sec_1_901-2a of the regulations provides separate_levy rules for dual capacity taxpayers as defined by sec_1_901-2 of the regulations under these rules if the application of a foreign levy is different either by the terms of the levy or in practice for dual capacity taxpayers from its application to other persons then unless the only such difference is that a low rate but not the same base applies to dual capacity taxpayers such difference is considered to be related to the fact that dual capacity taxpayers receive directly or indirectly a specific_economic_benefit from the foreign_country and thus to be a difference in_kind and not merely of degree sec_1_901-2a in such cases notwithstanding any contrary provision of sec_1_901-2 of the regulations sec_1_901-2a of the regulations provides the levy as applicable to such dual capacity taxpayers is a separate_levy within the meaning of sec_1_901-2 from the levy as applicable to such other persons and each of the levy as applied to dual capacity taxpayers and the levy as applied to other persons must be analyzed separately to determine plr-118948-98 cc intl cc intl whether it is an income_tax within the meaning of sec_1_901-2 and whether it is a tax in lieu of an income_tax within the meaning of sec_1_903-1 tax law and psc tax_liabilities pursuant to sec_1_901-2 and sec_1_901-2a of the regulations the tax law as applied to income from business or profession general tax law levy and the tax law as applied to petroleum operations within country x as modified by the psc psc tax law levy constitute separate levies sub has represented that it will elect to apply the safe_harbor provisions pursuant to sec_1_901-2a and sec_1_901-2a of the regulations in determining the amount of the separate_levy that is an income_tax under sec_901 or sec_903 of the code first it must be determined whether the psc tax law levy is a creditable tax under sec_901 or sec_903 the predominant character of the general tax law levy is that of an income_tax because the levy is likely to reach net gain in the normal circumstances in which it applies and satisfies each of the realization gross_receipts and net_income requirements of sec_1_901-2 of the regulations and is a tax in addition the general tax law levy is not a soak-up_tax within the meaning of sec_1_901-2 of the regulations the psc tax law levy however raises certain issues concerning whether judged on the basis of predominant character the psc tax law levy satisfies the gross_receipts and net gain requirements of sec_1_901-2 of the regulations as to the gross_receipts_test an issue is raised whether the market_value for natural_gas and oil sold for consumption without country x satisfies the gross_receipts requirements of sec_1_901-2 of the regulations because there has not yet been production issues are also raised as to whether judged upon the basis of predominant character the psc tax law levy satisfies the net_income requirements of sec_1_901-2 of the regulations because of disallowed interest_expenses attributable to exploration and appraisal these issues are raised but not answered here because it is determined that the psc tax law levy qualifies as a tax in lieu of an income_tax under sec_903 of the code and the attendant regulations to the extent such levy constitutes a tax within the meaning of sec_1_901-2 of the regulations the psc tax law levy is imposed in substitution for and not in addition to the general tax law levy which levy qualifies as a creditable income_tax under sec_901 of the code and is not dependant by its terms or otherwise on the availability of a credit for the foreign tax against income_tax_liability to another country plr-118948-98 cc intl cc intl accordingly based on the information submitted and representations made it is held to the extent that sub establishes by use of the facts and circumstances or safe_harbor method the amounts paid and accrued by the sub under country x tax law as applied to petroleum operations and modified by the psc agreement which are paid with respect to the distinct element that constitutes a tax such amounts will be considered payments of a creditable tax paid in lieu of an income_tax within the meaning of sec_903 of the code no opinion is expressed as to the actual amount if any paid_by sub as a dual_capacity_taxpayer pursuant to the country x’s tax law as modified by the psc that is not paid in exchange for a specific_economic_benefit no opinion is expressed as to the amount if any which is paid_or_accrued within the meaning of sec_1_901-2 and sec_1_903-1 by sub our analysis and conclusions are based upon a translation of the tax law provided by parent and on representations about those laws made by parent and sub this ruling is conditioned on the accuracy of that translation and those representations the internal_revenue_service has made no independent verification of the accuracy of the translation of the foreign law supplied except as specifically ruled upon we express no opinion on the application of any other section of the code or regulations to the facts submitted a copy of this ruling should be attached to all relevant income_tax returns this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours office of the associate chief_counsel phyllis e marcus chief branch international prior written_determination number
